
	
		I
		111th CONGRESS
		2d Session
		H. R. 6208
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To expand and enhance existing adult day programs for
		  people with multiple sclerosis or other similar diseases, to support and
		  improve access to respite services for family caregivers who are taking care of
		  such people, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Adult Day Achievement Center
			 Enhancement Act.
		2.FindingsThe Congress finds the following:
			(1)Multiple sclerosis
			 (or MS) is a chronic, often disabling disease that attacks the central nervous
			 system, which is made up of the brain, spinal cord, and optic nerves. Most
			 people with multiple sclerosis are diagnosed between the ages of 20 and 50
			 years of age.
			(2)The symptoms of MS
			 may be mild, such as numbness in the limbs, or severe, such as paralysis or
			 loss of vision. The progress, severity, and specific symptoms of MS are
			 unpredictable and vary from one person to another.
			(3)Persons living with MS who experience more
			 severe forms of MS are likely to require either home care or nursing home
			 placement, though the vast majority would prefer to remain at home to receive
			 the care they need. Where home care is concerned, approximately 80 percent of
			 such care is provided by informal, unpaid, caregivers who are generally family
			 members.
			(4)Family caregivers
			 of people with MS generally average 60 years of age. Almost half spend more
			 than 20 hours per week providing care for their family member living with MS
			 and have been fulfilling this role on average for over 13 years.
			(5)In general, family
			 caregivers, the majority of whom are women, provide an estimated
			 $306,000,000,000 in free services annually. The pool of
			 potential family caregivers is dwindling, from 11 potential caregivers for each
			 person needing care today to a projected 4 to 1 ratio by 2050.
			(6)Recent studies
			 indicate that the total estimated cost to employers for full-time employees
			 with intensive caregiving responsibilities is $17,100,000,000. The total
			 estimated cost to employers for all full-time, employed caregivers is
			 $33,600,000,000 annually.
			(7)Adult day programs
			 can offer services, including medical care, rehabilitation therapies, dignified
			 assistance with activities of daily living, nutrition therapy, health
			 monitoring, social interaction, stimulating activities, and transportation, to
			 seniors, people with disabilities, and younger adults with chronic
			 diseases.
			(8)Adult day programs
			 geared toward people living with MS, or other similar diseases, provide an
			 important response to the needs of people with severe MS and their caregivers.
			 These MS Adult Day Programs (MSADPs) can help to ameliorate MS symptoms, reduce
			 dependency, provide important socialization opportunities, and maintain quality
			 of life.
			(9)MSADP programs
			 have been shown to provide a range of documented benefits to people living with
			 MS including improvements in functional status, fatigue, depression, pain and
			 social support. MSADPs also reduce ongoing medical care and hospital costs and
			 decrease admissions to nursing home facilities, which can be costly for many
			 families, by allowing individuals to receive health and social services while
			 continuing to live at home.
			(10)There are less
			 than a dozen MSADPs in the United States at present and as a result the
			 majority of people living with MS are unable to access this important
			 opportunity for maximizing their health and wellness. Although people living
			 with MS may be able to access other existing adult day programs, such programs
			 are not typically intended for younger adults living with chronic diseases like
			 MS, and may not provide the appropriate services to meet the age-related or
			 disability status of these individuals.
			3.Establishment of
			 adult day programs
			(a)Survey of
			 existing adult day programs
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this section, the Assistant Secretary for Aging shall initiate a comprehensive
			 survey of current adult day programs that provide care and support to
			 individuals living with multiple sclerosis, including any multiple sclerosis
			 adult day programs and other similar adult day programs as defined in this
			 Act.
				(2)Survey
			 elementsIn carrying out the survey under paragraph (1), the
			 Assistant Secretary for Aging may utilize existing publicly available research
			 on adult day programs, and shall—
					(A)identify ongoing
			 successful MSADPs and other similar adult day programs, including by providing
			 a brief description of how such programs were initially established and
			 funded;
					(B)develop a set of
			 best practices to help guide the establishment and replication of additional
			 successful MSADPs and other similar adult day programs, including—
						(i)program
			 guidelines;
						(ii)recommendations
			 on the scope of services that should be provided (which may include
			 rehabilitation therapy, psychosocial support, social stimulation and
			 interaction, and spiritual, educational, or other such services); and
						(iii)performance
			 goals and indicators to measure and analyze the outcomes generated by the
			 services provided and to evaluate the overall success of the program;
			 and
						(C)evaluate the
			 extent to which the Administration on Aging supports MSADPs and other similar
			 adult day programs, either directly or indirectly, through current Federal
			 grant programs.
					(3)ReportNot
			 later than 180 days after initiating the survey under paragraph (1), the
			 Assistant Secretary for Aging shall produce and make publicly available a
			 summary report on the results of the survey. Such report shall include each of
			 the elements described in paragraph (2).
				(b)Establishment of
			 grant program
				(1)In
			 generalNot later than 90 days after producing the report
			 required by subsection (a)(3), the Assistant Secretary for Aging shall
			 establish within the Administration on Aging a competitive grant program for
			 awarding grants annually to eligible entities, based on the best practices
			 developed under subsection (a), to fund MSADPs and other similar adult day
			 programs.
				(2)Eligible
			 entitiesIn order to be eligible for a grant under this
			 subsection, an entity shall demonstrate the following:
					(A)Understanding of
			 the special needs of people living with multiple sclerosis or other similar
			 diseases, including their functional abilities and the potential complications
			 across all types of cases and stages of multiple sclerosis or other such
			 similar diseases.
					(B)Understanding of
			 the issues experienced by family caregivers who assist a family member with
			 multiple sclerosis or another such similar disease.
					(C)A capacity to
			 provide the services recommended by the best practices developed under
			 subsection (a).
					(3)Additional
			 selection requirementThe Assistant Secretary for Aging shall not
			 award a grant to an entity under this subsection if the amount of the award
			 would constitute more than 40 percent of the operating budget of the entity in
			 the fiscal year for which funds for the grant are authorized to be expended.
			 For purposes of this subsection, the fair market value of annual in-kind
			 contributions of equipment or services shall be considered as part of the
			 operating budget of the entity.
				(4)Selection of
			 grant recipientsNot later than 90 days after establishing the
			 grant program under this subsection, the Assistant Secretary for Aging shall
			 award the first annual series of grants under the program. In awarding grants
			 under this subsection, the Assistant Secretary should ensure, to the extent
			 practicable, a diverse geographic representation among grant recipients and
			 that, subject to the availability of appropriations—
					(A)a minimum of 5
			 entities are selected as grant recipients for the first fiscal year for which
			 such grants are awarded;
					(B)a minimum of 10
			 entities are selected as grant recipients for the second such fiscal
			 year;
					(C)a minimum of 12
			 entities are selected as grant recipients for the third such fiscal year;
			 and
					(D)a minimum of 15
			 entities are selected as grant recipients for the fourth such fiscal
			 year.
					(5)ReportNo
			 later than 1 year after the initial award of grants under this subsection, and
			 annually thereafter, the Assistant Secretary for Aging shall produce and make
			 publicly available a brief summary report on the grant program under this
			 section. Each such report shall include the following:
					(A)A description of
			 the adult day programs receiving funding under this section, including the
			 amount of Federal funding awarded and the expected outcomes of each
			 program.
					(B)A description of
			 performance goals and indicators to monitor the progress of grant recipients
			 in—
						(i)responding to the
			 needs of individuals living with multiple sclerosis or other such similar
			 chronic diseases; and
						(ii)assisting the
			 family caregivers of such individuals.
						(C)Any plans for
			 improving oversight and management of the grant program.
					(c)DefinitionsIn
			 this Act:
				(1)The term
			 multiple sclerosis adult day program or MSADP means
			 an adult day program that provides comprehensive and effective care and support
			 services to individuals living with multiple sclerosis and their family
			 caregivers and that may assist participants in ways that—
					(A)maintain or
			 improve their functional abilities, or otherwise help them adjust to their
			 changing functional abilities;
					(B)prevent the onset
			 of complications associated with severe forms of the disease;
					(C)promote
			 alternatives to placement in nursing homes;
					(D)reduce the strain
			 on family caregivers taking care of a family member with multiple sclerosis;
			 or
					(E)focus on
			 supporting the emotional, social, and intellectual needs of a younger adult
			 population.
					(2)The term
			 other similar adult day program means an adult day program that
			 provides a set of services similar to those of an MSADP, but for individuals
			 living with other chronic diseases similar to multiple sclerosis that affect an
			 individual’s central nervous system, and that may result in a functional or
			 degenerative disability.
				(3)The term family caregiver
			 means a family member or foster parent who provides unpaid assistance (which
			 may include in-home monitoring, management, supervision, care and treatment, or
			 other similar assistance) to another adult family member with a special
			 need.
				(d)Authorization of
			 appropriationsTo carry out
			 this section, in addition to amounts otherwise made available for such purpose,
			 there are authorized to be appropriated, and to remain available until
			 expended, the following:
				(1)$1,000,000 for
			 fiscal year 2011.
				(2)$3,000,000 for
			 fiscal year 2012.
				(3)$6,000,000 for
			 fiscal year 2013.
				(4)$8,000,000 for
			 fiscal year 2014.
				(5)$10,000,000 for
			 fiscal year 2015.
				
